Citation Nr: 0912271	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-25 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
coronary artery disease, post myocardial infarction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  VA received a written letter from the Veteran in 
September 2008, indicating that he wished to withdraw his 
appeal seeking to reopen his claim for service connection for 
coronary artery disease, post myocardial infarction.  The 
Board received such request prior to the promulgation of a 
decision.

2.  The first medical record reflecting treatment for lower 
back pain is in 2004, almost 30 years after service.

3.  The medical opinion of record relates the Veteran's 
current back disability to his excessive weight and postural 
abnormalities, not to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of reopening a 
claim for entitlement to service connection for coronary 
artery disease, post myocardial infarction have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issue Withdrawn from Appeal

The Veteran perfected an appeal from an April 2006 rating 
decision that found new and material evidence had not been 
submitted to reopen his coronary artery disease, post 
myocardial infarction service connection claim.  During the 
Veteran's September 2008 Board hearing, the Veteran indicated 
that he was withdrawing his request to reopen his coronary 
artery disease, post myocardial infarction service connection 
claim and submitted a written letter at that same time 
reiterating his desire to withdraw this issue from his 
appeal.  An appeal may be withdrawn in writing at any time 
before a decision is rendered by the Board.  38 C.F.R. § 
20.204(b) (2008).  Once the Veteran withdrew this issue, 
there remained no allegations of error of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this issue on appeal, and the 
issue is thereby dismissed.  38 U.S.C.A. § 7105(d)(5) (West 
2002 & Supp. 2008).

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied by 
a July 2005 letter.  As to VA's duty to assist, the Veteran's 
service medical records, private treatment records, and VA 
treatment records have been obtained, and no available 
evidence identified by the Veteran as relevant has not been 
obtained.  The Veteran was afforded a VA examination during 
the pendency of the instant claim, and he testified at a 
hearing before the undersigned Veterans Law Judge.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

III.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

At his hearing before the undersigned Veteran's Law Judge, 
the Veteran testified that his current lower back disability 
is the result of an in-service motor vehicle accident, which 
occurred when he was performing security guard duties and was 
struck by a vehicle.  He further testified that he sought 
treatment for excision of a pilonidal cyst (a cyst located 
near the tailbone) in March 1978 and that he underwent back 
surgery in 2005.

The Veteran's service medical records reflect that he 
complained of lower back pain in October 1973 and was 
diagnosed with back strain in April 1974.  Additional medical 
records reflect that the Veteran was struck by a vehicle in 
June 1975 and sustained a shoulder injury at that time.  
However, the Veteran did not report any back pain or a back 
injury related to his accident, and there are no subsequent 
service treatment records reflecting the Veteran's complaints 
of back pain.  At separation, the Veteran affirmed having had 
recurrent back pain while in service, as reflected by the two 
instances of back treatment outlined above; however, the 
Veteran's separation physical examination report notes that 
the Veteran's spine and other musculoskeletal system were 
found to be normal.

After service, an August 1995 VA treatment record reflects 
the Veteran's report that he had treatment for a skin 
disorder, namely removal of a pilonidal cyst, in April 1978.  
Additionally, the Veteran's post-service medical records 
reflect the Veteran's increasing weight, with the first 
notation of obesity in November 1995.  The first back 
treatment of record was in October 2004 when the Veteran 
underwent a lumbar/sacral epidural steroid injection for pain 
management, and latter treatment records reflect that the 
Veteran had back surgery in April 2005 to correct his spinal 
stenosis.

The Veteran underwent a VA joint examination in March 2006, 
during which the Veteran reported that he began experiencing 
back pain after his 1978 pilonidal cyst surgical excision.  
He also hypothesized that his current back condition could be 
related to an in-service motor vehicle accident, during which 
he was struck by a motor vehicle and injured his shoulder.  
The Veteran also reported post-service employment in the 
produce section of a grocery store from 1979 to 1992 with 
intermittent episodes of back pain.  The Veteran reported 
that before his 2005 back surgery, he weighed approximately 
400 pounds, but that he had lost weight after his surgery and 
weighed 350 pounds at the time of the examination.

The examiner observed the Veteran's posture and noted an 
anterior pelvic tilt, very significant abdominal 
protuberance, weak abdominal musculature, excessive lumbar 
lordosis, and a level pelvis with no thoracolumbar 
scoliosis.  A physical examination of the Veteran revealed 
tenderness at the left paralumbar area and the left upper 
outer gluteal region.  Neurologic and sensory examinations 
revealed normal results, and the examiner observed the 
Veteran's gait to be normal.  X-rays of the lumbar spine 
revealed degenerative changes of the lower lumbar spine 
including minimal anterior listhesis of L4 and L5 and mild 
central endplate depression of L5, as well as post-operative 
changes of laminectomies from L3 through L5.  

As to the question at issue, the examiner stated that the 
Veteran has chronic lumbosacral strain due to very excessive 
weight and postural abnormalities, which have resulted in 
progressive degenerative changes of the lumbar spine, 
requiring laminectomy and single segment fusion.  The 
examiner noted that the Veteran does not report any post-
service back pain until 1978, and the Veteran's reports of 
subsequent back pain were during his employment in the 
produce section at a grocery store, a job requiring 
repetitive lifting.  Accordingly, the examiner concluded that 
it was reasonable to relate the Veteran's back disability to 
his excessive weight and postural abnormalities, and not to 
any incidents of back pain in service.

The Board finds that the examiner's opinion that the 
Veteran's current back disability is not related to service 
is consistent with the evidence of record.  The Veteran's 
service medical records reflect one complaint of back pain 
and one diagnosis of back strain, and the lack of any 
subsequent treatment records for back pain or notations of a 
back disability at separation suggest that these episodes 
resolved in service.  Additionally, both instances of back 
treatment predate the Veteran's in-service motor vehicle 
accident (which he testified was the cause of his current 
back disability).

Moreover, while the Veteran received treatment for a skin 
condition (his pilonidal cyst) in 1978, three years after his 
separation from service, the first record reflecting 
treatment for a back condition is in 2004, almost 30 years 
after his separation from service.  Furthermore, the 
Veteran's medical records contain notations of his obesity 
since 1995; therefore, the evidence supports a conclusion 
that the Veteran's current back disability and related 2005 
surgery is attributable to his postural abnormalities and 
excessive weight.  Significantly, the Veteran has not 
submitted a medical opinion relating his current back 
disability to service.  Given that the record contains no 
medical evidence relating the Veteran's back disability to 
service, a basis upon which to establish service connection 
has not been presented, and therefore the Veteran's appeal is 
denied.

ORDER

The appeal of the claim to reopen a service connection claim 
for coronary artery disease, post myocardial infarction is 
dismissed.  

Service connection for a lower back disability is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


